[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: 157 AND 158
The instant action involves a "property dispute" with respect to a parcel of land identified by colored markings on a map (Exhibit N).
This matter was resolved in favor of the defendant and judgment entered in his favor. Plaintiff appealed to the Appellate Court which affirmed the judgment. (Highland Associates LLC v. George Fohl et al.,62 Conn. App. 612). The plaintiff thereafter filed a Petition for Certification to the Supreme Court which was denied. (May 30, 2001) CT Page 12367
The Judgment file refers to Exhibit N and in effect incorporates said Exhibit by reference.
"A Judgment file consists of the writing out of the judgment for record, giving a history of the various steps in the action leading up to it, and it is prepared and signed at a time subsequent to the rendition of the judgment. A final judgment is the adjudication which finally disposes of the case before the court". State v. Moore, 158 Conn. 461,463.
Where as here the Judgment file refers to an Exhibit (N) which defines the area of land in dispute said Exhibit N is incorporated into the Judgment file and becomes an integral part thereof. A copy of said Exhibit is to remain a part of the court file.
The Judgment file including Exhibit N which is incorporated therein is a public record and available for review and/or copying and recording on the land records.
Plaintiff's counsel has manifested a desire to have all exhibits including Exhibit N returned to him.
The clerk's office is to retain all exhibits for 60 days so that defendant's counsel may copy same. Thereafter said exhibits may be returned to plaintiff's counsel.
By The Court
John C. Flanagan, Judge